Per Curiam.

The principal question, in this case, is, whether the justice had any authority to issue an attachment. The 93d section of the act (1 N. R. L. 398.) under which the process issued, authorizes any justice of the peace, in any county, on application, and satisfactory proof, by at least one disinterested witness, that any person against whom the applicant may have a demand not exceeding twenty-five dollars, hath departed, or is about to depart, from such county, or is concealed within the same, with intent to defraud any of his creditors, or to avoid being personally served with any process, &c. to issue an attachment, &c. The magistrate lived in the county of Schenectady, and the person against whom the attachment issued was a resident in the county of Schoharie. The justice returns, that the proof made before him, and upon which the attachment issued} was, that an attempt had been made to serve a war*197rant on the defendant below, and that he ran away to avoid such service, and that he was then absconding for the purpose of avoiding the personal service of such process. The obvious intention of the act was, tq give the process of attachment against the property of a person who had absconded, or departed from his usual place of residence, and not where he might he occasionally travelling through a county ; besides, the mere fact of not being able to serve a single warrant upon a traveller, who, for many reasons, might wish to avoid the arrest, without being chargeable with intent to defraud his creditors, is not that kind of evidence of concealment contemplated by the get; and the provisions of the 24th section very strongly corroborate the construction, that an attachment cannot be. issued in a case like the present. It is made the duty of the constable to leave a copy of the attachment at the dwelling house, or other last place of abode of the defendant, and the provision is entirely evaded in this case; for it is absurd to consider the store of the plaintiff, where the defendant was for a few minutes, his dwelling-house, or last place of abode. The judgment must, therefore, be reversed.
Judgment reversed.